Citation Nr: 0502247	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  91-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a compression fracture at T12-L1, with muscle 
strain, prior to May 29, 1996.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder, prior to October 
28, 1999, based on an initial award.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 1991, January 1995, April 1996, and 
February 1998, the Board remanded the case for further 
development.  

In an August 2001 decision, the Board denied an evaluation in 
excess of 30 percent for compression fracture at T12-L1, 
prior to May 29, 1996; denied an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD), 
prior to October 28, 1999; granted a 20 percent rating for 
residuals of a right shoulder injury prior to September 15, 
1999; and granted an effective date of August 16, 1991, for 
the grant of service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a June 2001 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 2001 
decision, and vacated that part of the Board's decision that 
denied an evaluation in excess of 30 percent for compression 
fracture at T12-L1, prior to May 29, 1996, and an initial 
evaluation in excess of 30 percent for PTSD, prior to October 
28, 1999.  Those issues were remanded to the Board for 
readjudication consistent with the Joint Motion and that 
takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The appeal as to the 
remaining issues was dismissed.  

On December 5, 2003, the Board remanded the case to the RO 
for further development and for full compliance with the 
provisions of the VCAA.  Following the directives in the 
remand, the RO denied a disability rating in excess of 30 
percent for a compression fracture at T12-L1, prior to May 
29, 1996, and for an initial rating in excess of 30 percent 
for PTSD, prior to October 28, 1999.  The veteran was 
notified of the decision and the case has been returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Prior to May 29, 1996, the veteran's residuals of a 
compression fracture at T12-L1 were manifested by subjective 
complaints of pain, with objective evidence of moderate 
limitation of motion and demonstrable vertebral deformity.  

3.  Prior to October 28, 1999, the veteran's PTSD was 
manifested by subjective complaints including nightmares with 
sleep disturbance, flashbacks, depression with suicidal 
ideation, irritability, anger outbursts and trouble 
concentrating as well as objective evidence of depression 
that were no more than definite in severity and caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.  

4.  Prior to October 28, 1999, neither the schedular criteria 
in effect prior to November 7, 1996, nor the schedular 
criteria in effect on and after November 7, 1996, support an 
initial disability rating in excess of 30 percent for PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for compression fracture at T12-L1, with muscular 
strain, prior to May 29, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 5285-5295 (2002).  

2.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to October 28, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 4.132 Diagnostic 
Code 9411 (1996 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of a claim and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case, see Bernard v. Brown, 4 Vet. App. 384 (1993), and there 
has otherwise been full compliance with the VCAA, and all 
other legal precedents applicable to the claim.  See 
Pelegrini II.  Under the facts of this case, the Board finds 
that the record has been fully developed, and it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's current appeal for an 
increased evaluation for compression fracture at T12-L1, 
prior to May 29, 1996, arose from a claim initially submitted 
in April 1989 for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  At the time of the April 1989 claim, the 
veteran's compression fracture at T12-L1 was rated 30 percent 
disabling, effective from February 1988, the date of receipt 
of a claim for an increase pertaining to that disability.  
During the pendency of an appeal, the veteran's 
representative also raised the issue of entitlement to 
service connection for a psychiatric disability, in June 
1991.  The veteran's VA outpatient treatment records first 
indicated a diagnosis of PTSD in August 1991.  The initial 
determinations were made on those issues in June 1989 and May 
1993, respectively, all of which occurred many years before 
the enactment of the VCAA.  Pursuant to the Board's December 
2003 remand for full compliance with the VCAA, the veteran 
was informed of the VCAA by VA letter in December 2003, which 
also advised him of the development actions required by the 
statute, and he was issued a supplemental statement of the 
case in July 2004, which contained the pertinent provisions 
of the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Hence, there has been substantial compliance with 
Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  See Pelegrini II.  Moreover, in these documents 
he has essentially been told to submit everything he has.  
There is no evidence that there is additional information 
that can or should be obtained.

Factual Background

While on appeal of a denial of a TDIU, a March 2000 rating 
decision increased the veteran's rating for his compression 
fracture at T12-L1 from 30 to 40 percent disabling, effective 
from May 29, 1996, the date of a VA examination showing an 
increase in severity.  Although not appealing the subsequent 
increase, the veteran continued to appeal his earlier rating 
of 30 percent.  During the pendency of his appeal, the 
veteran's representative also raised the issue of entitlement 
to service connection for a psychiatric disability, in June 
1991.  A January 1997 rating decision granted service 
connection for PTSD and assigned the disability an initial 
rating of 30 percent, effective from February 7, 1992, which 
was subsequently revised to reflect an effective date in 
August 1991.  A March 2000 rating decision increased his 
evaluation to 70 percent, effective from October 28, 1999, 
the date of a VA psychiatric examination showing an increase 
in severity.  Although not appealing the subsequent increase, 
the veteran has perfected his appeal of the initial 
evaluation for PTSD prior to October 28, 1999.  

Review of the veteran's service medical records fails to show 
any complaints or symptomatology pertaining to a psychiatric 
condition.  Based on several statements in support of his 
claim for a back condition contending he injured his back in 
service and medical evidence obtained within three months 
following his separation from military service showing 
residuals of an injury consistent with a jeep accident in 
service, the RO, in a July 1979 rating decision, granted 
service connection for residuals of a compression fracture at 
T12-L1, assigning the disability a 10 percent rating.  

A March 1988 VA fee-basis orthopedic examination report notes 
the veteran's complaints of constant thoracolumbar pain, 
radiating into both arms and legs.  He also reported early 
morning numbness in both the 4th and 5th fingers of both 
hands.  He also had episodic numbness in his right buttocks.  
He denied any symptoms of motor weakness or sphincter 
difficulty.  He complained of cold weather intolerance at the 
T12-L1 junction and stated that his sitting or standing was 
limited to 10 minutes each by his symptoms.  Neurological 
evaluation of his upper and lower extremities showed no 
abnormalities.  Examination of the lower back revealed normal 
alignment with some T11 and/or T12 area tenderness without 
spasm.  There was no evidence of gluteal tenderness or 
sciatic nerve pathway discomfort.  Low back extension was to 
20 degrees and full range of motion in bilateral lateral 
bending.  Forward flexion was to 55 degrees, with normal 
reversal of the lumbar curve and some mild discomfort on 
recovery.  Heel and toe walking elicited low back pain, but 
were adequately performed with no demonstrable atrophy or 
detectable weakness.  Seated straight leg raising was 
negative to 90 degrees.  Supine straight leg raising to the 
left was limited to 60 degrees by hamstring tightness and 
impending nonradiating low back pain.  Supine straight leg 
raising to the right was limited to 50 degrees associated 
with posterior right thigh discomfort with negative 
provocative sciatic nerve stretch tests.  X-ray studies of 
the lumbar spine revealed minimal compression of L1 and 
perhaps even less of T12, with six lumbar-type vertebrae.  
The diagnoses included status post minimal compression 
fractures at T12-L1.  

An April 1990 letter from W. Pryatel, Jr., M.D., states that 
he had treated the veteran for chronic neck and back pain in 
the preceding ten months.  Diagnostic studies revealed 
compression fractures of the T12 and L1 levels and probable 
L4-5 disc herniation.  There was evidence of moderate 
limitation of motion in the dorsal and lumbar spine with some 
pain on palpation around T12-L1.  The physician offered that 
the veteran was disabled and unable to get and sustain a job 
due to his chronic pain and decreased functioning ability.  

In August 1990, the veteran submitted statements from his 
younger brother and two friends.  One friend had known the 
veteran in high school before his military service and the 
other had known him since his discharge from service.  All 
stated that the veteran had been a track star in high school 
and very athletic before service.  Since his return from 
service, the veteran had been complaining of constant low 
back, neck and shoulder pain and he was unable to complete 
his college courses due to his pain.  All of the statements 
indicated that his friends and brother believed the veteran 
could not work because of his in-service injuries.  The 
veteran's brother also stated that his physical disabilities 
had caused depression.  

VA treatment records, dating from September 1990 to October 
1992, show that, in pertinent part, the veteran was seen in 
September 1990 for diagnosed chronic low back syndrome.  A 
June 1991 VA orthopedic surgery consult report notes the 
veteran's complaints of constant pain in the dorsolumbar area 
of his spine, with some radiation into the right buttocks.  
He reported no change in his bowel or bladder function.  
Examination revealed a dramatic wide-based faltering gait.  
Low back flexion was to 80 degrees; extension to 30 degrees; 
and bilateral lateral bending to 40 degrees.  Widal's 
functional test was positive for compression and negative in 
rotation.  There was no focal weakness and sensory 
examination showed spotty changes in the right thigh and 
foot.  The impressions were chronic pain syndrome, a history 
of mild compression fractures, and a history of L4-5 disc 
[herniation] according to the veteran.  Surgical or invasive 
type treatment was not recommended as there were no firm 
clinical findings at that time.  

The veteran was first seen for psychiatric complaints on July 
18, 1991, to include difficulty controlling his temper.  The 
diagnosis was rule out PTSD.  An August 16, 1991, VA 
outpatient progress note indicates an assessment of PTSD, 
with depression.  In November 1991, he was seen for 
complaints of poor anger control, nightmares and flashbacks.  
His appearance was presentable and he was in fair contact on 
three spheres.  He was anxious and apprehensive.  His mood 
and affect were assessed as rather shallow.  He was not 
grossly psychotic.  His insight was minimal and his judgment 
was assessed as being within normal limits.  In February 
1992, he was given an irregular discharge from an inpatient 
drug and alcohol rehabilitation program.  At that time, his 
diagnoses included continuous alcohol and drug dependency and 
chronic pain syndrome.  

The veteran's VA vocational rehabilitation records show that 
he underwent psychological evaluation in December 1991.  In 
January 1992, he was found eligible for a program to improve 
his rehabilitation potential for suitable employment.  He was 
to attend school for accounting and bookkeeping.  

During his VA psychiatric examination, conducted on February 
7, 1992, the veteran reported having recently had drug and 
alcohol treatment and detoxification.  He gave a history of 
in-service stressors and complained of sleep disturbance and 
nightmares associated with his service in Vietnam.  
Examination revealed that he was quite alert, mildly anxious 
and somewhat apprehensive, with a rather shallow mood.  He 
was quick to become irritable during the interview.  He 
admitted to using marijuana twice a day for back pain.  He 
was not grossly psychotic.  He admitted to losing his temper 
with his wife and children, but denied any recent physical 
abuse.  His mood was rather labile, with apprehension.  His 
cognition was fairly intact, as was his recent and remote 
memory.  He had very poor insight into his drug history and 
resulting emotional problems, but his judgment was assessed 
as fair.  The Axis I diagnoses included mild PTSD and 
multiple substance abuse.  His Global Assessment of 
Functioning (GAF) score was graded as 70.  

A March 1992 VA orthopedic examination report notes that the 
veteran complained of chronic pain in the full length of his 
thoracic/lumbar spine, which was worse in the low back.  
Examination revealed that the veteran's toe and heel-walking 
strength was good.  His legs were equal in length and the 
pelvis was level when standing.  His low back flexion was to 
80 degrees; extension to 20 degrees; and rotation to 30 
degrees, bilaterally, with lateral bending of 20 and 25 
degrees.  The alignment of the thoracic and lumbar spine was 
normal, without evidence of kyphosis.  Straight leg raising 
was easily tolerated to 80 degrees.  There was mild midline 
tenderness at L1; however, the rest of the thoracic and 
lumbar spines were nontender.  The diagnoses included chronic 
muscular strain of the thoracic and lumbar spines, with x-ray 
evidence of traumatic vertebral body compression and 
degenerative changes.  Lumbar nerve roots were bilaterally 
okay, with lower extremity pain diagnosed as referred 
discomfort from the low back.  

A narrative report in the veteran's VA vocational 
rehabilitation records, dated in January 1993, notes he was 
referred back for counseling to discuss a change of direction 
and the next step in the evaluation process.  By history, he 
had started school in the spring term of 1992, but had lots 
of physical problems and he withdrew.  He did not attend 
summer sessions and, in the fall term, he completed his 
mathematics class with an "A."  He had improved, to the 
point where he could go into a store alone and was overcoming 
his agoraphobic tendencies better.  He was working with a 
therapist at the Center for Holistic Therapies (CHT), where 
he was a co-facilitator of the veterans rap group, which was 
for drug and alcohol counseling.  The vocational 
rehabilitation counseling psychologist's assessment was that 
the veteran remained mentally capable of training and 
employment.  Whether he could carry a full-time class load 
had yet to be determined.  The VA psychiatric treating 
physician concurred that the veteran should begin on a 
limited work tolerance on a part time basis and work up to a 
fuller load as time and health permitted.  

An undated assessment from CHT, which was received in January 
1993, assessed the veteran as having a severe post-traumatic 
stress issue.  The veteran obsessed and was reminded of 
Vietnam on a daily basis.  His family was still intact, 
although he was alienated from his family of origin.  He had 
no strong friendships and admitted to hitting and emotionally 
abusing his children on a daily basis.  In a June 1993 letter 
from CHT, it was indicated that the facility provided 
subcontract PTSD counseling for the local Vet Center and that 
the veteran had been a client for a year and a half.  When he 
started treatment, the veteran had to be driven to the 
sessions by his wife because of agoraphobia and isolation.  
He was also heavily alcohol and drug dependent, and exhibited 
severe emotional numbing, depression, feelings of 
helplessness and withdrawal.  He had outbursts of 
uncontrolled rage, anxiety, continuous nightmares and 
flashbacks of Vietnam, and sleep disturbance.  He was 
hyperalert, irritable and frequently had suicidal ideation.  
He felt a tremendous amount of survival guilt and rage at the 
government for the Vietnam War.  His interpersonal skills 
were seriously impaired and it was concluded that he was 
easily in the 70 percent disability range when compared to 
the awards given other veterans.  

In December 1993, CHT again submitted a letter on the 
veteran's behalf.  It was indicated that his PTSD symptoms 
varied relative to the level of pain he experienced in his 
back.  There was doubt that he would be able to hold full 
time employment in a traditional job due to his physical and 
emotional PTSD disabilities.  Included were records of the 
veteran's individual and group sessions, dating from August 
1991 to March 1993.  The records show that the veteran 
complained primarily of problems with his anger and problems 
stemming from his continued use of drugs and alcohol.  A 
summary indicates that he had made significant progress, that 
he was initially agoraphobic, and had severe depression, 
flashbacks, nightmares, anger, late stage alcoholism, drug 
abuse and problems with authority figures and personal 
relationships.  He made progress in dealing with his anger 
and to maintain sobriety.  He used medication for his 
physical pain and depression.  

A September 1993 VA hospitalization discharge summary notes 
that the veteran had been admitted for evaluation of a 
possible seizure disorder and for psychiatric evaluation.  On 
initial examination, the physician observed that the veteran 
laughed inappropriately and unsuccessfully attempted to cry 
when discussing Vietnam.  The veteran grossly exaggerated and 
embellished his back symptoms during his physical 
examination, which made it nearly impossible to do an 
accurate neurological examination of his low back.  A 
psychiatric evaluation resulted in an impression of a very 
mild form of PTSD.  The evaluator was more impressed with the 
veteran's personality disorder, which showed antisocial and 
narcissistic features.  The veteran's hospital discharge 
diagnoses include personality disorder, with antisocial and 
narcissistic features; mild PTSD; alcohol and polysubstance 
abuse, in remission; and chronic low back pain, with no motor 
deficits in the legs.  

The veteran's VA vocational rehabilitation records show that, 
in August 1994, he was evaluated for the next step of the 
rehabilitation process.  He had been in extended evaluation 
status to determine feasibility of achieving a vocational 
rehabilitation program.  Due to problems with pain, he had 
been able to take only two courses per term.  He then had 
medication problems, so he was kept on limited work tolerance 
while the medication was adjusted.  He identified the field 
of Human Services as his area of interest and he had been 
taking skill upgrading and courses in that area to cut down 
the course load per hour as he went through the 
rehabilitation process.  He had been able to maintain a GPA 
(grade point average) of 3.361 and had improved to where he 
believed he could do three courses per term (9 credit hours).  
He also moved from night classes to day classes.  His self-
confidence and self-esteem had been greatly improved.  His 
medication had prevented further seizures and his physician 
had determined that conservative treatment of his back was 
appropriate.  The vocational rehabilitation counseling 
psychologist noted that the veteran had been cooperative in 
all phases of counseling.  He helped work out class schedules 
and was pro-active in identifying a practicum and potential 
employment site.  He was looking forward to completing his 
education and returning to the work force.  

In September 1994, the veteran was admitted to a VA medical 
facility for treatment of PTSD symptoms.  He complained of 
nightmares on a monthly basis, flashbacks roughly three times 
a week, and intrusive thoughts when driving.  He also 
complained of emotional numbing, problems with intimate 
relationships, and feelings of detachment and estrangement 
from society.  He experienced poor sleep, hypervigilance, 
exaggerated startle response, problems with his concentration 
and short-term memory, as well as anger outbursts and 
depression.  Physical examination on admission revealed low 
back flexion to 80 degrees.  He was walking with a cane.  
There was negative pain with depression of the sciatic nerve 
and buttocks.  His discharge diagnoses included PTSD; 
recurrent moderate to severe depression; and a history of 
marijuana abuse and chronic low back pain.  His GAF score was 
45 and the examiner noted that the veteran had severe 
symptoms affecting all areas of his life.  At that time, he 
was deemed able to pursue vocational rehabilitation to some 
extent.  

In a January 1995 memorandum, a VA physician indicates that 
he had examined the veteran for chronic low back and leg pain 
and advised that the veteran should attend vocational 
training on a 2/3 basis of nine credit hours.  A March 1995 
VA medical recommendation states that the veteran could not 
tolerate sitting or walking between classes due to his 
chronic lower back and cervical spine pain, and that he might 
be able to work half time post training.  

In statements, dated in March 1995, from three vocational 
experts who did job development in the veteran's home town, 
all essentially related that the likelihood of finding 
employment for a person in the Human Services field, working 
a three hour workday, a maximum of 15 hours per week, in the 
area was very low to non-existent.  Employers would not 
consider a person for employment if they could not work a 
minimum of 20 hours a week.  

During his April 1995 personal hearing, held at the RO before 
a hearing officer, the veteran testified that he had chronic, 
severe low back pain that could only be reduced by lying flat 
in bed.  Sitting, standing or walking, heightened his pain.  
His back pain also radiated into both legs.  He sometimes 
used a back brace and also used a cane.  Sometimes his knees 
gave out as a result of radiating low back pain.  He took 
pain relievers but received no other treatment and had been 
advised by VA physicians that nothing could be done for him 
at that time.  He did his own physical therapy exercises at 
home on a daily basis.  He believed he was unemployable, 
primarily due to his back disability.  

The report of the veteran's May 29, 1996, VA orthopedic 
examination notes he complained of constant back pain that 
was somewhat relieved by lying flat on his back.  His pain 
radiated into his lower extremities and he experienced some 
numbness in the malleolar areas medially.  Examination of his 
back revealed exquisite pain to palpation over the 
thoracolumbar junction.  Low back flexion was to 30 degrees; 
hyperextension was to 15 degrees; and bilateral rotation was 
to 35 degrees.  The veteran could stand on his heels and 
toes.  There was a half-inch atrophy of the left quadriceps 
muscle.  Straight leg raising testing was negative.  
Sensation was intact, excepting for the bilateral medial 
malleolar areas and, to some degree, the lateral and anterior 
aspects of the left thigh and left calf, as well as the 
anterior aspect of the right thigh.  There was generalized 
muscle atrophy of the thighs that was most likely the result 
of disuse.  The diagnoses include a history of compression 
fractures of T12-L1, with residual chronic lumbosacral 
strain, and chronic pain with a history of bilateral lower 
extremity radiculopathy.  The examiner opined that the 
veteran's chronic depression and PTSD contributed 
significantly to his chronic pain and offered that there were 
minimal exaggerative responses during testing.  

Ultimately, the rating for the back disorder was increased to 
40 percent disabling based on the increased pathology noted 
on this examination.

A December 1996 VA psychiatric examination report shows that 
the veteran complained of sleep disturbance, avoidant 
behavior, anger, heightened irritability, and arousal with 
some degree of hypervigilance.  He denied intrusive thoughts, 
nightmares or anxiety.  He had been married seventeen years 
and lived with his wife and five children.  He spent his time 
socializing and hunting with a neighbor.  Examination 
revealed that the veteran's speech was relevant, coherent and 
logical.  There was no evidence of thought disorder.  He 
denied any auditory hallucinations or paranoid delusions.  
Mood was euthymic and his affect was appropriate and full.  
His was oriented in three spheres and his recent and remote 
memory was intact.  His attention and concentration were 
fair, as were his insight and judgment.  The diagnoses were 
mild PTSD and a history of alcohol and marijuana dependence.  
His GAF score was 60, with the highest level in the last year 
assessed as 40.  A signed addendum notes that the highest GAF 
score in the past year was 60 and states that the veteran did 
not have PTSD secondary to an in-service jeep accident.  

Another December 1996 VA psychiatric evaluation of the 
veteran notes his complaints of depression, hypervigilence, 
difficulty controlling his anger and light sleeping patterns.  
He complained of nightmares about Vietnam and difficulty 
getting along with people.  The examiner noted that the 
veteran did not endorse recurring distressing dreams about 
his traumatic event or flashbacks, nor did he endorse 
intense, psychological distress at exposure to events that 
symbolized or resembled any aspect of the traumatic event.  
He could not recall important aspects of the trauma and did 
not endorse efforts to avoid thoughts or feelings about the 
event.  The examiner opined that the veteran did not meet the 
criteria for a PTSD diagnosis.  The diagnosis was dysthymic 
disorder, with a GAF score of 60.  

A January 1997 VA Social and Industrial Survey, conducted by 
a social worker, notes that the veteran did not describe 
intrusive recollections.  He reported bad dreams, but was 
unable to recall the themes of the dreams.  He stated that he 
loved his wife and children and was mildly optimistic that 
his future would improve.  He slept from approximately 
midnight to 7:00 AM.  He complained of being in a constant 
rage and stated that this rage came from his constant 
physical pain.  He also described using marijuana to ease his 
pain or to relax.  The social worker offered that the 
veteran's lack of ambition, extremely poor work history, and 
his episodes of rage were attributable to his marijuana abuse 
and not to his Vietnam experiences.  Moreover, the examiner 
offered that the veteran did not appear to reexperience any 
traumatic event and there was no avoidance of stimuli 
associated with trauma.  Finally, there were no symptoms of 
increased arousal.  

In August 1997 statements from the veteran's wife and his 
friend, they essentially indicated that the veteran continued 
to be disabled as a result of his physical and PTSD symptoms.  
The friend stated that the veteran's physical endurance was 
poor and that he usually rested one or two times a day.  The 
friend had a special permit allowing him to hunt from his van 
and the veteran's son often went along to help them.  The 
friend had also witnessed the veteran's anger outbursts.  The 
veteran's wife stated that, although the veteran had improved 
in his PTSD symptoms and pain management, he still spent two 
thirds of his day reclining because of back pain.  He 
continued experiencing panic attacks and anger outbursts.  He 
had remained drug and alcohol-free for 4 1/2  years.  He was 
easier to communicate with and had become involved in "low-
key" family traditions.  He had also developed a 
relationship with an elderly neighbor and regained his 
children's trust.  However, she believed that his physical 
pain and PTSD symptoms precluded him from being able to work.  

During his August 1997 personal hearing, held at the RO 
before a hearing officer, the veteran testified that he had 
developed a friendship with his neighbor when he offered to 
drive the neighbor to doctor appointments and to do his 
banking for him.  The veteran also began to spend time at the 
neighbor's home watching television in order to avoid 
problems at his own home.  He hunted with the neighbor from 
his truck.  The veteran's 14-year old son helped him drag the 
dead deer to the truck and put it in the truck.  He testified 
that he received all his treatment through VA, but received 
pain pills from a private physician because VA no longer 
furnished them.  

VA treatment records, dating from December 1996 to June 1998, 
show ongoing complaints and treatment for low back pain.  
Treatment for PTSD and depression show ongoing problems with 
sleep and anger control.  In August 1997, the veteran 
complained of difficulty falling and staying asleep.  His 
appetite and energy were good, but he was experiencing a lot 
of physical pain and admitted to a depressed mood, with 
occasional suicidal thoughts.  He was also worried about 
anger outbursts.  In March 1998, his affect was assessed as 
being in the good range and appropriate to the situation.  He 
was diagnosed with PTSD in fair control, but not fully 
managed.  A May 1998 progress note shows that the veteran's 
PTSD, depression, anxiety and chronic pain syndrome had all 
been exacerbated by his upcoming scheduled radical 
prostatectomy.  He reported an increase in his underlying 
pain and increased irritability with his family, as well as 
severely disrupted sleep.  His medication was increased at 
that time.  

Treatment records from South Coast Surgery, dating from March 
1998 to April 1999, indicate that the veteran was a patient 
for myofascial pain.  He received periodic trigger point 
injections of Lidocaine in his lumbar back, cervical spine 
and along various muscles in his right arm and shoulder area.  

VA treatment records, dating from July 1998 to September 
1999, reveal that the veteran continued to seek treatment for 
his chronic pain syndrome and PTSD symptoms.  A September 
1998 treatment record indicates that he reported muscle 
spasms in his neck, right arm and shoulder.  He was given 
trigger point injections at that time.  In October 1998, the 
veteran's affect was reportedly broad with appropriate range, 
some of which was forced.  He reported continued anger 
outbursts.  His thought content was evaluated as within 
normal limits.  A March 1999 progress note indicates that the 
veteran was on a lot of psychotropic medication at the time, 
which was affecting his mental, as well as his reaction time.  
His speech was a bit slurred and slowed, his thought 
processes generally linear.  His sensorium was somewhat 
dulled, with a decreased level of alertness, and he was 
oriented in four spheres.  He reported feeling a bit drugged.  
He was diagnosed with PTSD and his general condition was 
described as fair.  His Lorazepam was discontinued in hopes 
of improving his mentation.  A September 1999 psychiatric 
progress note indicates that the veteran reported doing 
"real well."  Previously, he had been depressed and had 
increased his levels of Serzone.  He had difficulty sleeping 
and staying asleep, he had increased energy.  He was alert, 
pleasant and cooperative, with normal psychomotor activity.  
His affect was calm and euthymic and his thoughts were 
focused.  

During his August 1999 personal hearing, held at the RO 
before a hearing officer, the veteran testified primarily 
regarding his in-service PTSD stressors.  He also indicated 
that all his treatment was through VA, except for a pain 
clinic from which he had already submitted treatment records.  

The report of the veteran's September 1999 VA orthopedic 
examination notes findings of bothersome pain over the full 
length of the thoracic and lumbar spine, which radiates into 
the buttock and thigh, bilaterally.  The anterior hip areas 
were okay, but the right thigh had some numbness.  He had 
subjective feelings of weakness and easy fatigue through the 
entire bode, about equal all over.  Flare-ups with activity 
bothered the back, so he stops the activity before anything 
gets worse.  Flare-ups happened every day, especially with 
walking, standing, or lifting.  Resting for an hour would 
give some improvement.  The examiner observed that the 
veteran limped with both legs, complaining of pain.  He was 
using a cane.  On examination, he was able to rise on toes 
and heels.  He could flex forward and reach to the tibia.  
Percussion of the flexed spine was painful at L-2.  Range of 
motion of the back revealed flexion to 70 degrees; extension 
to 20 degrees, rotation to 20 degrees, bilaterally; and 
lateral bending to 30 degrees, bilaterally.  All movements 
were accompanied by pain.  The examiner noted that the 
veteran guarded his movements to avoid pain and that there 
were facial changes with painful movements.  His pain would 
be in the moderate to severe range on a fairly good day and 
would be in the severe range on a bad day.  

During his VA psychiatric examination, which was conducted on 
October 28, 1999, the veteran abused his prescriptive 
medication in front of the examiner, and was suspected of 
excusing himself in order to go smoke marijuana in his 
vehicle.  He complained of depression, anxiety and anger.  He 
also complained of daily intrusive thoughts; nightmares, 
approximately three times a week; panic attacks, three times 
a week; and flashbacks, three to four times a month.  He 
reported avoidant behavior of stimuli and crowded places; of 
not feeling close to anyone; and emotional numbness.  He had 
difficulty sleeping; problems with irritability and anger 
outbursts; difficulty concentrating; and problems with 
hypervigilance and a severe startle reaction.  Examination 
revealed that the veteran tended to defocus and go off on 
tangents.  His thoughts were generally goal directed and 
reality based, except for the way his Vietnam experiences 
intruded on his present.  There was no evidence of loose 
associations.  His interpretation of proverbs was abstract 
and sophisticated.  There was no evidence of delusions or 
hallucinations.  The veteran's behavior was appropriate, with 
good eye contact, and no unusual motor active.  He reported 
last having a suicidal thought approximately one month before 
the interview and his last thought of harming someone, had 
been the day before.  He was well-groomed and oriented to 
time place and person.  His memory was grossly intact.  There 
was no evidence of obsessive or ritualistic behavior; his 
speech was clear and fluent, with a normal rate and 
sufficient volume.  There were no latent responses or 
pressured speech noted.  There were no irrelevant, illogical 
or obscure speech patterns noted.  The diagnosis was severe, 
chronic PTSD, with secondary depression.  He was assigned a 
GAF score of 40, with the highest GAF score in the past year 
assessed as 40 as well.  The examiner offered that the 
veteran was unable to work as a result of his PTSD.  

Subsequently, based on the findings noted above a 70 percent 
rating for PTSD was assigned effective October 1999, the date 
of the examination showing the increased pathology.

The veteran's VA outpatient treatment records for July 2001 
through August 2002 essentially show him receiving treatment 
for various disorders, including treatment for back pain and 
for PTSD.  


Analysis

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Compression Fracture

The veteran's service-connected compression fracture of T12-
L1, with muscular strain, is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities.  During the pendency of this appeal, the 
criteria for evaluating diseases and injuries of the spine 
were revised, effective September 23, 2002, affecting 
intervertebral disc syndrome, and again, effective September 
26, 2003, affecting lumbosacral strain, as well as 
intervertebral disc syndrome and other spinal conditions.  

The Board notes that, where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).  Hence, in the case at hand, 
even if it is found that the recently revised criteria are 
more favorable to the veteran, the retroactive reach of the 
recently revised regulation can be no earlier than the 
effective date of the change; in this case, no earlier than 
September 23, 2002, if there is a disc problem, or September 
26, 2003, pertaining to both disc and back strain, depending 
on the medical findings.  

However, inasmuch as this case involves the severity of the 
veteran's compression fracture at T12-L1 prior to May 29, 
1996, and given that, even if the revised criteria were to be 
more favorable to the veteran, the retroactive reach of the 
revised criteria can be no earlier than the effective date of 
the change, only the criteria in effect prior to the 2002 and 
2003 revisions are applicable here.  

Prior to May 29, 1996, the veteran's compression fracture of 
T12-L1 was evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5292, then 5285-5295.  The first 
diagnostic code cited is selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved (here, fracture of vertebra, under Diagnostic 
Code 5285), with the second diagnostic code being the 
residual condition on the basis for which the rating is 
determined (here, limitation of motion of the spine, under 
Diagnostic Code 5292, and lumbosacral strain, under 
Diagnostic Code 5295).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra warrant a 60 percent rating if there is no spinal 
cord involvement, but there is abnormal mobility requiring a 
neck brace (jury mast).  Residuals of a fracture of a 
vertebra warrant a 100 percent rating if there is spinal cord 
involvement and the injured individual is bedridden or 
requires long leg braces.  Special monthly compensation 
should also be considered.  With lesser cord involvement, the 
residuals should be rated on the basis of resulting limited 
motion and/or nerve paralysis.  In other such cases, the 
residuals should be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and or limited 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  See 38 C.F.R. 
§ 4.71a (2001).  

Under Diagnostic Code 5292, moderate limitation of lumbar 
motion is assigned a 20 percent rating.  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
Id.  

Diagnostic Code 5295 provides that severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing, or irregularity of 
joint space, or some of the above with abdominal mobility on 
forced motion, warrants a 40 percent rating.  Id.  

After reviewing the evidence of record, the Board finds that 
prior to the May 29, 1996, VA examination, the preponderance 
of the evidence shows no more than moderate limitation of 
motion in the thoracolumbar spine with demonstrable vertebral 
deformity.  In this respect, the Board acknowledges the 
veteran's repeated complaints of severe pain and neurological 
symptoms; however, there was no objective evidence of 
radiculopathy or more than moderate limitation of motion 
prior to that date, as evidenced in the March 1988 and March 
1992 VA orthopedic examinations, as well as Dr. Pryatel's 
April 1990 letter, the June 1991 orthopedic surgery 
consultation report and September 1993 VA discharge summary.  
Further, nowhere in those medical records of abnormal 
mobility requiring the need for a neck brace or of any cord 
involvement.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the March 1992 VA examiner noted the veteran's 
complaints of pain, only slight limitation of motion was 
noted at that time and painful motion was not indicated.  
Moreover, the subsequent September 1993 VA examination shows 
evidence of gross exaggeration and embellishment of the 
veteran's back symptoms and he, again, exhibited only slight 
limitation of motion during a September 1994 VA examination.  
Hence, the pathology and objective observations of the 
claimant's behavior prior to May 29, 1996, do not satisfy the 
applicable criteria for a disability rating in excess of 30 
percent.  Also, after consideration of DeLuca, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a rating in excess of 30 percent.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's compression fracture at T12-L1, with muscular 
strain.  It should be remembered that, generally, the degrees 
of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  The Board finds that there is no evidence 
on which to base on extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  Such a rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1).  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  PTSD-based on an initial award

The veteran's claim for a higher rating for his PTSD prior to 
October 28, 1999, is an original claim that was placed in 
appellate status by a notice of disagreement expressing his 
disagreement with an initial rating assigned his PTSD, based 
on the initial award.  Historically, the RO, in a January 
1997 rating decision, granted service connection for PTSD, 
effective from February 1992, which was subsequently revised 
to reflect an effective date in August 1991, when the 
disability was first assessed as shown in his VA outpatient 
treatment reports.  An initial 30 percent rating was 
assigned, effective from the date of the award of the 
benefit.  In a March 2000 rating decision, the RO increased 
the rating to 70 percent, effective from October 28, 1999, 
the date of the veteran's VA psychiatric examination showing 
an increase in severity.  Currently, the veteran is 
contesting only the initial 30 percent rating, which has been 
in effect from the time of the award of the benefit to the 
time of the October 1999 VA psychiatric examination.  As a 
result, the initial 30 percent rating for PTSD involves the 
propriety of that rating.  See Fenderson, 12 Vet. App. at 
126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g); see also Dudnick, 10 Vet. App. at 79; VAOPGCPREC 
3-2000 (2000).  Inasmuch as the veteran's claim pertains to 
the initial rating assigned PTSD prior to October 28, 1999, 
the Board may apply only the previous version of the rating 
criteria prior to November 7, 1996 and, as of November 7, 
1996, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  

Prior to November 7, 1996, PTSD is evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, a 30 percent evaluation is assigned where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (1993); see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating requires a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  See 38 C.F.R. § 4.132 
(1996).  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  Id.  These criteria represented three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004), a 30 percent evaluation is 
assigned where there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130 
(2004).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Prior to the October 1999 examination the veteran was 
assigned a GAF score of 70 percent in February 1992.  He was 
assigned a GAF of 60 in two December 1996 psychiatric 
evaluations.  The DSM-IV indicates that GAF scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The veteran's VA vocational rehabilitation records show that 
he underwent psychological evaluation in December 1991.  In 
January 1992, he was found eligible for a program to improve 
his rehabilitation potential for suitable employment and 
began attending school in the spring term of 1992 for 
accounting and bookkeeping, but he soon withdrew because of 
physical problems.  He did not attend summer sessions and, in 
the fall term, he completed his mathematics class with an 
"A."  He had improved and was overcoming his agoraphobic 
tendencies better.  He began working with a therapist at CHT, 
where he was a co-facilitator of the veterans rap group, 
which was for drug and alcohol counseling.  At the time, the 
vocational rehabilitation counseling psychologist's 
assessment was that the veteran remained mentally capable of 
training and employment, but whether he could carry a full-
time class load had yet to be determined.  The VA psychiatric 
treating physician concurred that the veteran should begin on 
a limited work tolerance on a part time basis and work up to 
a fuller load as time and health permitted.  By August 1994, 
due to problems with pain, he had been able to take only two 
courses per term because of medication problems, so he was 
kept on limited work tolerance while the medication was 
adjusted.  Having worked at CHT, he decided to change his 
program to Human Services as his area of interest.  He took 
skill upgrading and courses in that area to cut down the 
course load per hour as he went through the rehabilitation 
process.  He had been able to maintain a GPA (grade point 
average) of 3.361 and had improved to where he believed he 
could do three courses per term (9 credit hours) and he moved 
from night classes to day classes.  His self-confidence and 
self-esteem had been greatly improved.  His medication had 
prevented further seizures and his physician had determined 
that conservative treatment of his back was appropriate.  He 
helped work out class schedules and was pro-active in 
identifying a practicum and potential employment site.  He 
was looking forward to completing his education and returning 
to the work force.  

The Board finds that, prior to October 28, 1999, the 
objective evidence of disability for this time period 
consists of no more than mild to moderate symptoms of PTSD, 
with no evidence of thought disorder, psychosis, impaired 
intellectual functioning, or impaired judgment.  In reaching 
this conclusion, the Board acknowledges the written 
statements of CHT regarding the severity of the veteran's 
PTSD symptoms; however, the Board finds that the accompanying 
treatment and vocational rehabilitation records do not 
substantiate the level of severity expressed in the 
statements.  The Board also notes that the September 1994 VA 
hospitalization discharge summary, which indicates the 
veteran was assigned a GAF score of 45, appears to have been 
based on both the veteran's PTSD and depression.  The veteran 
was not granted service connection for his depression prior 
to October 28, 1999.  Finally, although the October 1999 VA 
examiner assessed the veteran's GAF in the previous year as 
40 based on his PTSD symptoms alone, this does not appear to 
be supported by VA treatment records in the previous year.  
In this regard, although a March 1999 treatment record 
indicates problems with mentation, this was thought to be 
related to his medications, which were reduced.  A September 
1999 progress note, just a month before his psychiatric 
evaluation, indicates that the veteran reported doing well 
and was calm with an euthymic affect.  

The Board finds that neither version of the rating criteria 
results in a more favorable disability rating for PTSD.  
Concerning the amended rating criteria, there is no evidence 
of flattened affect, speech or thought disorder, memory 
impairment, frequent panic attacks, or impaired judgment 
prior to October 28, 1999.  The veteran's PTSD symptoms are 
not shown to reduce reliability or productivity.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).   Similarly, 
when evaluating the evidence under the previous version of 
the regulations, the Board does not find considerable 
impairment of industrial adaptability due to psychoneurotic 
symptoms or social impairment.  In fact, the Board notes that 
the veteran reported additional social contacts during this 
time, i.e., development of better relationships with his 
family and of a new friendship with his neighbor.  Therefore, 
the initial 30 percent rating for PTSD is entirely 
appropriate from the time of the award to the time of his 
October 1999 VA psychiatric examination, and fully comports 
with the applicable previous and current schedular criteria.  

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's PTSD.  The degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
mental disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's PTSD 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board notes that the RO 
has effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  


ORDER

A disability rating in excess of 30 percent for a compression 
fracture at T12-L1, with muscle strain, prior to May 29, 
1996, is denied.  

As the initial assignment of a 30 percent rating for post-
traumatic stress disorder, since the grant of service 
connection, was proper, a disability rating in excess of 30 
percent for post-traumatic stress disorder prior to October 
28, 1999, is denied.  


	                        
____________________________________________
				MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


